                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

FRANCES M. VALLE,                                      )
                                                       )
               Plaintiff,                              )
                                                       )
v.                                                     )       No. 3:18-CV-141-DCP
                                                       )
ANDREW M. SAUL,1                                       )
Acting Commissioner of Social Security,                )
                                                       )
               Defendant.                              )

                                  MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 21]. Now before the Court are

Plaintiff’s Motion for Summary Judgment and Memorandum in Support [Docs. 22 & 23] and

Defendant’s Motion for Summary Judgment and Memorandum in Support [Docs. 24 & 25].

Frances Mary Valle (“Plaintiff”) seeks judicial review of the decision of the Administrative Law

Judge (“the ALJ”), the final decision of Defendant Andrew M. Saul (“the Commissioner”). For

the reasons that follow, the Court will DENY Plaintiff’s motion and GRANT the Commissioner’s

motion.

I.     PROCEDURAL HISTORY

       On September 27, 2012, Plaintiff filed an application for disability insurance benefits

pursuant to Title II of the Social Security Act, 42 U.S.C. § 401 et seq., alleging disability beginning

on July 1, 2011. [Tr. 163–66]. After her application was denied initially and upon reconsideration,



       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
Plaintiff requested a hearing before an ALJ. [Tr. 112–13]. A hearing was held on January 16,

2014 before ALJ John Dowling. [Tr. 59–90]. On February 10, 2014, ALJ Dowling found that

Plaintiff was not disabled. [Tr. 42–53]. The Appeals Council denied Plaintiff’s request for review

on February 2, 2015. [Tr. 1–6].

       After exhausting her administrative remedies, Plaintiff filed a Complaint with this Court

on August 28, 2015, seeking judicial review of the Commissioner’s final decision under Section

405(g) of the Social Security Act. See [Doc. 1] in Valle v. Comm’r of Soc. Sec. Admin., No. 3:15-

cv-388-PLR-HBG; see also [Tr. 913–18]. On August 30, 2016, the Court accepted Magistrate

Judge Guyton’s report and recommendation, and remanded Plaintiff’s case with instructions to

further consider the opinion of her treating rheumatologist, Nguyet-Anh (Theresa) Tran, M.D., and

for a new evaluation of Plaintiff’s RFC. See Valle v. Colvin, No. 3:15-CV-388-PLR-HBG, 2016

WL 4534875, at *4–5 (E.D. Tenn. July 27, 2016), report and recommendation adopted by, 2016

WL 4536877 (E.D. Tenn. Aug. 30, 2016).

       On November 10, 2016, the Appeals Council remanded Plaintiff’s case to ALJ Mary Ellis

Richardson for further proceedings consistent with this Court’s Order. [Tr. 909–12].2 A hearing

was held before ALJ Richardson on March 1, 2017. [Tr. 810–40]. On May 23, 2017, ALJ

Richardson issued a partially favorable decision, and found Plaintiff to be disabled beginning April

9, 2014—but not prior to that date. [Tr. 779–97]. The Appeals Council denied Plaintiff’s request

for review on March 15, 2018 [Tr. 764–66], and she subsequently filed a Complaint with this Court



       2
        The Appeals Council’s remand order stated that Plaintiff filed subsequent claims for Title
II and Title XVI disability benefits on August 24, 2015, and consolidated these claims for the
ALJ’s consideration. [Tr. 911]. However, because the ALJ found that Plaintiff was not disabled
from July 1, 2011 until April 9, 2014, and Plaintiff did not apply for supplemental security income
until August 24, 2015, her Title XVI claim is not under review.
                                                  2
on April 4, 2018 [Doc. 1]. The parties have filed competing dispositive motions, and this matter

is now ripe for adjudication.

II.    ALJ FINDINGS

       In her May 23, 2017 disability decision, ALJ Richardson made the following findings:

               1. The claimant meets the insured status requirements of the Social
               Security Act through December 31, 2016.

               2. The claimant has not engaged in substantial gainful activity since
               the alleged onset date (20 CFR 404.1571 et seq. and 416.971 et seq.).

               3. Since the alleged onset date of disability, July 1, 2011, the
               claimant has had the following severe impairments: rheumatoid
               arthritis, depression, and anxiety (20 CFR 404.1520(c) and
               416.920(c)).

               4. Since the alleged onset date of disability, July 1, 2011, the
               claimant has not had an impairment or combination of impairments
               that meets or medically equals the severity of one of the listed
               impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
               404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
               416.926).

               5. After careful consideration of the entire record, the undersigned
               finds that prior to April 9, 2014, the date the claimant became
               disabled, the claimant had the residual functional capacity to
               perform sedentary work as defined in 20 CFR 404.1567(a) and
               416.967(a) except the claimant could occasionally climb ramps or
               stairs. The claimant could never climb ladders, ropes, or scaffolds;
               could occasionally balance, stoop, kneel, crouch, or crawl. The
               claimant could occasionally reach in all directions with both upper
               extremities; could frequently handle, finger, and feel with bilateral
               upper extremities. The claimant should avoid all exposure to
               workplace hazards, such as proximity to moving, mechanical parts
               or working in high, exposed places. The claimant was able to
               perform simple and detailed tasks.

               6. After careful consideration of the entire record, the undersigned
               finds that beginning on April 9, 2014, the claimant has the residual
               functional capacity to perform sedentary work as defined in 20 CFR
               404.1567(a) and 416.967(a) except the claimant could occasionally
               climb ramps or stairs. The claimant could never climb ladders,
                                                3
ropes, or scaffolds; could occasionally balance, stoop, kneel, crouch,
or crawl. The claimant could occasionally reach in all directions
with both upper extremities; could frequently handle, finger, and
feel with bilateral upper extremities. The claimant should avoid all
exposure to workplace hazards such as exposure to moving,
mechanical parts or working in high, exposed places. The claimant
is able to perform simple and detailed tasks. The claimant would
require hourly breaks throughout the workday.

7. Since July 1, 2011, the claimant has been unable to perform any
past relevant work (20 CFR 404.1565 and 416.965).

8. Prior to the established disability onset date of April 9, 2014, the
claimant was a “younger individual age 45-49”. On December 16,
2015, the claimant turned fifty years of age and entered the category
of “closely approaching advanced age” (20 CFR 404.1563 and
416.963).

9. The claimant has at least a high school education and is able to
communicate in English (20 CFR 404.1564 and 416.964).

10. Prior to April 9, 2014, transferability of job skills is not material
to the determination of disability because using the Medical-
Vocational Rules as a framework supports a finding that the
claimant is “not disabled,” whether or not the claimant has
transferable job skills. Beginning on April 9, 2014, the claimant has
not been able to transfer job skills to other occupations (See SSR 82-
41 and 20 CFR Part 404, Subpart P, Appendix 2).

11. Prior to April 9, 2014, considering the claimant’s age,
education, work experience, and residual functional capacity, there
were jobs that existed in significant numbers in the national
economy that the claimant could have performed (20 CFR 404.1569
and 404.1569a, 416.969, and 416.969a).

12. Beginning on April 9, 2014, considering the claimant’s age,
education, work experience, and residual functional capacity, there
are no jobs that existed in significant numbers in the national
economy that the claimant can perform (20 CFR 404.1569 and
404.1569a, 416.969, and 416.969a)

13. The claimant was not disabled prior to April 9, 2014, but
became disabled on that date and has continued to be disabled
through the date of this decision (20 CFR 404.1520(g) and
416.920(g)).
                                   4
[Tr. 782–96].

III.   STANDARD OF REVIEW

       When reviewing the Commissioner’s determination of whether an individual is disabled

pursuant to 42 U.S.C. § 405(g), the Court is limited to determining whether the ALJ’s decision

was reached through application of the correct legal standards and in accordance with the

procedure mandated by the regulations and rulings promulgated by the Commissioner, and

whether the ALJ’s findings are supported by substantial evidence. Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 405 (6th Cir. 2009) (citation omitted); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004).

       Substantial evidence is “more than a scintilla of evidence but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted). It

is immaterial whether the record may also possess substantial evidence to support a different

conclusion from that reached by the ALJ, or whether the reviewing judge may have decided the

case differently. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986).

The substantial evidence standard is intended to create a “‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” Buxton v. Halter, 246 F.3d 762,

773 (6th Cir. 2001) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). Therefore, the

Court will not “try the case de novo, nor resolve conflicts in the evidence, nor decide questions of

credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citation omitted).

       On review, the plaintiff “bears the burden of proving his entitlement to benefits.” Boyes v.

Sec’y. of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citation omitted).

                                                 5
IV.    DISABILITY ELIGIBILITY

        “Disability” is the inability “to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve months.”

42 U.S.C. §§ 423(d)(1)(A) and 1382c(a)(3)(A). A claimant will only be considered disabled:

               if his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience, engage
               in any other kind of substantial gainful work which exists in the
               national economy, regardless of whether such work exists in the
               immediate area in which he lives, or whether a specific job vacancy
               exists for him, or whether he would be hired if he applied for work.

§§ 423(d)(2)(A) and 1382c(a)(3)(B).

       Disability is evaluated pursuant to a five-step analysis summarized as follows:

               1. If claimant is doing substantial gainful activity, he is not disabled.

               2. If claimant is not doing substantial gainful activity, his
               impairment must be severe before he can be found to be disabled.

               3. If claimant is not doing substantial gainful activity and is
               suffering from a severe impairment that has lasted or is expected to
               last for a continuous period of at least twelve months, and his
               impairment meets or equals a listed impairment, claimant is
               presumed disabled without further inquiry.

               4. If claimant’s impairment does not prevent him from doing his
               past relevant work, he is not disabled.

               5. Even if claimant’s impairment does prevent him from doing his
               past relevant work, if other work exists in the national economy that
               accommodates his residual functional capacity (“RFC”) and
               vocational factors (age, education, skills, etc.), he is not disabled.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

A claimant’s residual functional capacity (“RFC”) is assessed between steps three and four and is

                                                  6
“based on all the relevant medical and other evidence in your case record.” 20 C.F.R. §§

404.1520(a)(4), -(e) and 416.920(a)(4), -(e). An RFC is the most a claimant can do despite her

limitations. 20 C.F.R. §§ 404.1545(a)(1) and 416.945(a)(1).

       The claimant bears the burden of proof at the first four steps. Walters, 127 F.3d at 529.

The burden shifts to the Commissioner at step five. Id. At the fifth step, the Commissioner must

prove that there is work available in the national economy that the claimant could perform. Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v. Yuckert, 482 U.S. 137,

146 (1987)).

V.     ANALYSIS

       Plaintiff challenges the ALJ’s found disability onset date, as Plaintiff asserts that the ALJ

failed to adequately reconsider Dr. Tran’s opinions as directed by the Court’s remand order. [Doc.

23 at 4–6]. Plaintiff contends that the ALJ erred in failing to accord controlling weight to Dr.

Tran’s June 13, 2013 opinions, as they were supported by medically acceptable clinical and

laboratory diagnostic techniques, as well as that the opinions were not inconsistent with other

substantial evidence. [Id. at 7–12].

       The Commissioner maintains that substantial evidence supports the ALJ’s evaluation of

Dr. Tran’s opinions, as the ALJ identified specific inconsistencies between the opinions and the

medical records, as well as that certain of Dr. Tran’s opinions were based primarily on Plaintiff’s

subjective complaints. [Doc. 25 at 7–11]. Further, the Commissioner asserts that “[t]he ALJ’s

analysis corrects the errors identified by this Court in its remand order.” [Id. at 10].

       A.      ALJ’s Treatment of Dr. Tran’s Opinions

       Plaintiff submits that the ALJ “did not make a proper ‘controlling weight’ analysis[,] nor

did the ALJ properly weight the treating physician’s opinions after presumably finding the treating
                                                  7
physicians’ opinions were not controlling.” [Doc. 23 at 14].

       Plaintiff first established care with Dr. Tran on August 8, 2012 for treatment of her

diagnosed rheumatoid arthritis, and reported tenderness in her right wrist, left elbow, right knee,

and right ankle. [Tr. 531]. Plaintiff was prescribed prednisone and continued treatment with Dr.

Tran on August 27, 2012 [Tr. 528], October 12, 2012 [Tr. 526], and November 21, 2012 [Tr. 566].

During a March 15, 2013 follow-up examination with Dr. Tran, Plaintiff reported tenderness in

her elbows, right ankle, and hip, but did not display any swelling, warmth, or erythema in any of

her joints. [Tr. 671–73]. Additionally, Plaintiff displayed limited range of motion in her bilateral

upper extremities. [Tr. 671]. Plaintiff returned to see Dr. Tran on July 31, 2013 [Tr. 695],

September 24, 2013 [Tr. 692], and December 2, 2013 [Tr. 686]. Although Plaintiff reported

stiffness during her appointment on December 2, 2013, she had no tenderness, swelling, or

erythema in any of her joints, as well as full range of motion in all of her joints except for reduced

range of motion in her bilateral elbows. [Tr. 686–88]. The ALJ characterized Plaintiff’s treatment

with Dr. Tran during this time period as Plaintiff seeking “treatment for her rheumatoid arthritis

with intermittent flares,” but objective medical findings “were consistent with the ability to

perform a range of sedentary work.” [Tr. 786].

       Dr. Tran completed a Medical Questionnaire and Medical Source Statement on June 13,

2013. [Tr. 677–83]. In the Medical Questionnaire, Dr. Tran stated that Plaintiff’s primary

diagnosis was rheumatoid arthritis, and that her prognosis was fair while she continued to receive

immune suppressant drugs. [Tr. 677]; see [Tr. 1101]. However, Dr. Tran opined that Plaintiff was

not capable of sustaining employment on a regular basis until her disease was under better control,

due to her prolonged morning stiffness, pain, and swelling of joints. [Id.]. Further, Dr. Tran stated

that Plaintiff’s arthritis resulted in the need for frequent breaks, of ten to fifteen minutes every
                                                  8
hour, in order to stretch to prevent stiffness. [Tr. 1101]. On July 25, 2013, Dr. Tran added that

Plaintiff’s hourly breaks needed to be “away from [her] workstation,” and noted that Plaintiff has

long-standing rheumatoid arthritis and deformities in her elbows that would make it difficult for

her to perform usual upper extremity duties. [Tr. 677].

        In the accompanying Medical Source Statement, Dr. Tran opined that Plaintiff could

occasionally lift and carry up to twenty pounds; and that she could sit, stand, and walk for one hour

at a time without interruption and for three to four hours total [Tr. 1094–95], including a separate

break time away from her work station to stretch every one hour [Tr. 679].3 Dr. Tran stated that

these limitations were supported by Plaintiff’s March 13, 2013 laboratory results, which were a

marker for active disease. [Tr. 679, 1095]. Next, Dr. Tran opined that Plaintiff could occasionally

reach, handle, finger, feel, and push/pull with both hands, and that she could occasionally operate

foot controls with both feet. [Tr. 680, 1096]. With respect to Plaintiff’s postural activities, Dr.

Tran found that Plaintiff could occasionally climb stairs and ramps, balance, stoop, kneel, crouch,

and crawl, but that she could never climb ladders or scaffolds. [Tr. 681, 1097]. Dr. Tran stated

that her opinion regarding Plaintiff’s use of her hands and feet, as well as postural limitations, was

due to clinical findings, Plaintiff’s report of her activity, and overall clinical impression. [Tr. 680–

81, 1096–97]. Dr. Tran found that Plaintiff could never be exposed to unprotected heights or

moving mechanical parts; but that she could occasionally be exposed to operating a motor vehicle,

humidity and wetness, dust, odors, fumes and pulmonary irritants, extreme cold and heat, and

vibrations. [Tr. 682, 1098]. Lastly, Dr. Tran indicated that the Medical Source Statement



        3
         The Commissioner suggests, and the Court agrees, that this notation was presumably
added at the same time as Dr. Tran’s addition to Plaintiff’s Medical Questionnaire on July 25,
2013.
                                              9
contained her opinion about only Plaintiff’s current limitations. [Tr. 683, 1099].

       Dr. Tran also wrote a letter on January 2, 2014 detailing that Plaintiff “would benefit from

disability benefits given chronic rheumatoid arthritis and osteoarthrosis,” as well as that “[t]hese

conditions limit her ability to work right now.” [Tr. 1333]. Then, on April 9, 2014, Dr. Tran wrote

another letter stating that Plaintiff “has severe rheumatoid arthritis that is currently not well

controlled,” and that “[s]he has pain in the hands, wrists, shoulders, hips, and knees. [Tr. 1351].

Dr. Tran noted that Plaintiff’s pain “is aggravated by bearing weight unilaterally on one side when

using a cane,” and that Plaintiff has difficulty walking even when using the cane. [Id.]. Lastly,

Dr. Tran stated that Plaintiff’s use of a wheelchair would hopefully be for a short-term period of

two to three months, but it “may be needed intermittently for an indefinite period of time.” [Id.].

       In the disability decision, the ALJ reviewed the respective medical opinions provided by

Dr. Tran, and first afforded little weight to the June 13, 2013 Medical Source Statement. [Tr. 788].

First, the ALJ found that “the ability to perform a reduced range of light work implied by the

lifting, carrying, walking and standing limitations is too optimistic,” and the overall record

reflected that Plaintiff should be limited to no more than sedentary exertion stretching back to the

alleged onset date. [Id.]. However, the ALJ also found that Dr. Tran’s opined occasional

manipulative restrictions were overly restrictive “in light of several factors,” including Plaintiff’s

reported daily activities. [Id.]. The ALJ noted that Plaintiff “engaged in a wide range of activities

of daily living,” such as reading the Bible, reporting that she sings and sends text messages, using

a computer and accessing Facebook, driving, and working two days a week in early 2017. [Id.].

Therefore, the ALJ found that Plaintiff could frequently handle, finger, and feel with both upper

extremities. [Id.].



                                                 10
       The ALJ also afforded little weight to Dr. Tran’s accompanying Medical Questionnaire on

June 13, 2013. [Tr. 788]. The ALJ afforded little weight to the opinion “before the established

onset date insofar as it suggests [Plaintiff] was incapable of working at that time because [Dr. Tran]

does not mention any objective medical findings in support of this opinion.” [Id.]. Additionally,

the ALJ noted that the issue of disability is reserved to the Commissioner, and the opinion was not

consistent with Plaintiff’s reported activities of daily living. [Id.]. Similarly, the ALJ assigned

little weight to Dr. Tran’s January 2, 2014 letter because the issue of disability is reserved for the

Commissioner, the opinion relied too heavily on Plaintiff’s subjective complaints and was

inconsistent with her activities of daily living, and was vague and did not specify the degree of

opined limitations. [Tr. 789].

       The ALJ, however, assigned great weight to Dr. Tran’s “brief letter” on April 9, 2014, first

noting that when compared to Dr. Tran’s past opinions, “this letter described a worsening of

[Plaintiff’s] physical condition . . . further supporting the conclusion that [Plaintiff’s] overall

physical condition had worsened in the spring of 2014.” [Tr. 790]. The ALJ found that this

opinion was “consistent with the medical signs and findings” that demonstrated a worsening of

Plaintiff’s overall condition, which the ALJ previously discussed while comparing August 12,

2013, January 2, 2014, and July 29, 2014 opinions from Plaintiff’s treating physician, Susan

Dowdy, M.D. [Tr. 790]; see [Tr. 789]. When discussing Dr. Tran’s April 9, 2014 opinion, the

ALJ noted that Plaintiff’s sedimentation rate on March 10, 2014 was 32, and treatment notes from

Dr. Tran on April 7, 2019 stated that Plaintiff has had “significant worsening” of her rheumatoid

arthritis with several swollen joints that required increased medication. [Tr. 790]; see [Tr. 1345].

Additionally, the ALJ noted Dr. Tran’s specialty in rheumatology as especially relevant due to

Plaintiff’s primary medical impairment. [Tr. 790].
                                                 11
       Plaintiff challenges the ALJ’s assignment of little weight to the June 13, 2013 Medical

Source Statement and accompanying Medical Questionnaire. Plaintiff claims that the ALJ erred

in not assigning these opinions controlling weight because the ALJ did not find that Dr. Tran’s

opinions were not supported by acceptable clinical and laboratory diagnostic techniques, or that

the opinions were inconsistent with other substantial evidence. Plaintiff asserts that there was not

a contradictory rheumatologist opinion and the ALJ failed to properly explain what evidence was

inconsistent with the opinions. Further, Plaintiff claims that the ALJ failed to then properly

analyze the factors set forth in 20 C.F.R. § 404.1527(c)(2).

       Under the Social Security Act and its implementing regulations, if a treating physician’s

opinion as to the nature and severity of an impairment is (1) well-supported by medically

acceptable clinical and laboratory diagnostic techniques and (2) is not inconsistent with the other

substantial evidence in the case record, it must be given “controlling weight.” 20 C.F.R. §§

404.1527(c); 416.927(c)(2).4 When an opinion does not garner controlling weight, the appropriate

weight to be given to the opinion will be determined based upon the length of treatment, frequency

of examinations, nature and extent of the treatment relationship, amount of relevant evidence that

supports the opinion, the opinion’s consistency with the record as a whole, the specialization of

the source, and other factors which tend to support or contradict the opinion. Id.

       The ALJ is not required to explain how he considered each of these factors, but must


       4
          The treating physician rule has been abrogated as to claims filed on or after March 27,
2017. See 20 C.F.R. §§ 404.1520c; 416.920c (“We will not defer or give any specific evidentiary
weight, including controlling weight, to any medical opinion(s) . . . including those from your
medical sources.”); see also Revisions to Rules Regarding the Evaluation of Medical Evidence, 82
Fed. Reg. 5844-01, 2017 WL 168819, at *5852–57 (Jan. 18, 2017). The new regulations eliminate
the term “treating source,” as well as what is customarily known as the treating physician rule. As
Plaintiff’s application was filed before March 27, 2017, the treating physician rule applies. See
id. §§ 404.1527; 416.927.
                                                 12
nonetheless give “good reasons” for giving a treating physician’s opinion less than controlling

weight. Francis v. Comm’r of Soc. Sec., 414 F. App’x 802, 804 (6th Cir. 2011); see also Morr v.

Comm’r of Soc. Sec., 616 F. App’x 210, 211 (6th Cir. 2015) (holding “good reasons” must be

provided “that are sufficiently specific to make clear to any subsequent reviewers the weight given

to the treating physician’s opinion and the reasons for that weight”) (citing Wilson v. Comm’r of

Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004); 20 C.F.R. §§ 404.1527(c)(2) & 416.927(c)(2)).

       A decision denying benefits “must contain specific reasons for the weight given to the

treating source’s medical opinion, supported by evidence in the case record, and must be

sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator gave to

the treating source’s medical opinion and the reasons for the weight.” Soc. Sec. Rul. 96-2p, 1996

WL 374188 at *5 (July 2, 1996).

       Here, the ALJ did not engage in the “two-step” evaluation process required for evaluating

the opinions of Plaintiff’s treating rheumatologist, Dr. Tran. See Cadle v. Comm’r of Soc. Sec., No.

5:12-CV-3071, 2013 WL 5173127, at *5 (N.D. Ohio Sept. 12, 2013). The ALJ failed to first

determine whether Dr. Tran’s June 13, 2013 opinions were entitled to controlling weight by

considering whether her opinions were “well-supported by medically acceptable clinical and

laboratory diagnostic techniques” and “not inconsistent with the other substantial evidence in [the]

case record.” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (citing 20 C.F.R.

§ 404.1527(c)(2)). In Gayheart, the Sixth Circuit explained that although “the ALJ provided a

modicum of reasoning” for assigning little weight to a treating source’s opinion, these reasons

were relevant to how the “opinions should be weighed after determining they were not

controlling.” Id. at 377. As this District has explained:



                                                13
       Thus, in light of Sixth Circuit jurisprudence, the Court finds that the
       regulations require an ALJ to first articulate whether, and why, a treating
       source’s opinion is well-supported by medically acceptable clinical and
       laboratory diagnostic techniques and is not inconsistent with the other
       substantial evidence in the case record, i.e., the controlling-weight test, and,
       second, to the extent the treating source’s opinion is not entitled to
       controlling weight, the ALJ must then weigh the regulations’ balancing
       factors—the length of the treatment relationship and the frequency of the
       examination, the nature and extent of the treatment relationship, the
       supportability of the opinion, the consistency of the opinion with the record
       as a whole, the specialization of the source, and any other factors which tend
       to support or contradict the opinion—to determine the amount of weight the
       opinion deserves.

Klusmeier v. Berryhill, No. 3:16-cv-039, 2017 WL 1066641, at *6 (E.D. Tenn. Mar. 21, 2017).

       In the disability decision, the ALJ “shortcut the process,” as the ALJ “did not explain

whether [Dr. Tran’s] opinion[s] [were] entitled to controlling weight or give any indication that

[they were] first assessed for controlling weight before moving into the regulatory balancing

factors.” Id. The ALJ did not detail whether the Medical Source Statement and Medical

Questionnaire were supported by medically acceptable techniques or inconsistent with other

substantial evidence. Rather, the ALJ stated that she assigned little weight to the Medical Source

Statement because the opined lifting, carrying, walking, and standing limitations were too

optimistic, but that Plaintiff’s reported daily activities did not support the opined manipulative

restrictions. [Tr. 788]. Similar to Gayheart, although the ALJ stated internal inconsistencies

existed between Dr. Tran’s opinions and Plaintiff’s reported daily activities, this factor is properly

applied only after the ALJ determined that Dr. Tran’s opinions were not entitled to controlling

weight. See 710 F.3d at 376.

       Ultimately, the failure to properly examine whether a treating physician’s opinion is

entitled to controlling weight, and not providing “good reasons” for the weight assigned to the

opinion, hinders a meaningful review of whether the ALJ properly applied the treating physician
                                                 14
rule. See id. at 377. While the Sixth Circuit has instructed that courts should not hesitate to remand

a case when an ALJ fails to adhere to the treating physician rule, see Wilson v. Comm’r of Soc.

Sec., 378 F.3d 541, 545 (6th Cir. 2004), remand is not necessary if the violation of the “good

reason” rule is harmless. Cole v. Astrue, 661 F.3d 931, 940 (6th Cir. 2011). Error is harmless

when:

         (1) a treating source’s opinion is so patently deficient that the Commissioner could
        not possibly credit it; (2) if the Commissioner adopts the opinion of the treating
        source or makes findings consistent with the opinion; or (3) where the
        Commissioner has met the goal of [20 C.F.R. § 416.967(c)(2)]. . . even though she
        has not complied with the terms of the regulation.

Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 551 (6th Cir. 2010) (citation omitted). “In the

last of these circumstances, the procedural protections at the heart of the rule may be met when the

‘supportability’ of a doctor’s opinion, or its consistency with other evidence in the record, is

indirectly attacked via an ALJ’s analysis of a physician’s other opinions or his analysis of the

claimant’s ailments.” Id. (citing Nelson v. Comm’r of Soc. Sec., 195 F. App’x 462, 470–72 (6th

Cir. 2006)).

        Accordingly, the Court finds that the last of these exceptions is applicable, as although the

ALJ did not properly engage in the controlling weight analysis, she provided good reasons for

assigning little weight to Dr. Tran’s Medical Source Statement and Medical Questionnaire. See,

e.g., Klusmeier v. Berryhill, No. 3:16-CV-039, 2017 WL 1066641, at *7 (E.D. Tenn. Mar. 21,

2017) (“Although the ALJ did not discuss whether Dr. McElligott’s opinion was entitled to

controlling weight before balancing the regulatory factors, the ALJ sufficiently explained what

weight the opinion deserved and the reasons for that weight, which the Court finds is supported by

substantial evidence and makes clear to subsequent reviewers the reason for the assignment of

limited weight.”).
                                                 15
        First, the ALJ properly stated how the opined manipulative restrictions—that Plaintiff

could occasionally reach overhead, reach in all other directions, handle, finger, feel, push, and pull

with bilateral upper extremities—were inconsistent with Plaintiff’s reported daily activities. See,

e.g., Dyer v. Soc. Sec. Admin., 568 F. App’x 422, 427 (6th Cir. 2014) (noting that plaintiff’s daily

activities of “personal hygiene and grooming, cooking, cleaning, laundry, driving, shopping,

visiting with friends and family, caring for her ill mother, and taking care of her pet bird”

constituted substantial evidence in support of a finding that the plaintiff was not disabled and

assigning little weight to treating physician’s opinion). The ALJ detailed that Plaintiff reported

being able to read the Bible, send text messages, use a computer, drive, and work two days a week.

        Although Plaintiff challenges the ALJ’s characterization regarding her ability to read the

Bible, as she contends that she testified that she only studies the Bible when Jehovah’s Witnesses

visit her home once a month [Doc. 23 at 6], substantial evidence supports the ALJ’s finding that

the remaining reported daily activities, such as being able to use a computer and drive, lead to a

conclusion that Plaintiff could frequently handle, finger, and feel with both upper extremities. Cf.

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 377 (6th Cir. 2013) (finding that although the ALJ

cited to reported daily activities as evidence that the plaintiff’s mental impairments were not as

severe as alleged, the record did not support a finding that the plaintiff could perform the cited

activities on a sustained basis).

        Further, Plaintiff claims that the ALJ conflictingly chose evidence that was allegedly

inconsistent with Dr. Tran’s opined disabling limitations. However, the Court notes that the ALJ

assigned little weight to Dr. Tran’s June 13, 2013 Medical Source Statement, in part, because the

opined RFC, as well as lifting, carrying, walking, and standing limitations, were too optimistic.

The Court finds that the ALJ’s review of the medical record provided substantial evidence to
                                                 16
support her finding that Plaintiff’s condition worsened in the spring of 2014, as well as the

disability onset date. Although Plaintiff would interpret the medical evidence differently, the

Court finds that the ALJ’s determination was within her “zone of choice.” Blakley v. Comm’r of

Soc. Sec., 581 F.3d 399, 407 (6th Cir. 2009); see also Huizar v. Astrue, No. 3:07CV411-J, 2008

WL 4499995, at *3 (W.D. Ky. Sept. 29, 2008) (“While plaintiff understandably argues for a

different interpretation of the evidence from that chosen by the ALJ, the issue is not whether

substantial evidence could support a contrary finding, but simply whether substantial evidence

supports the ALJ’s findings.”).

       Next, with respect to the Medical Questionnaire, the ALJ properly stated that Dr. Tran did

not mention any objective medical findings in support of the opinion. See Helm v. Comm’r of Soc.

Sec. Admin., 405 F. App’x 997, 1000 (6th Cir. 2011) (noting the ALJ’s notation of the lack of

objective findings as a good reason for discounting a treating physician’s opinion). Additionally,

the ALJ properly found that Dr. Tran’s opinion on Plaintiff’s disability is an opinion on an issue

reserved to the Commissioner, as a treating physician’s opinion that their patient is disabled is not

“giv[en] any special significance.” 20 C.F.R. § 404.1527(e); see, e.g., Johnson v. Comm’r of Soc.

Sec., 535 F. App’x 498, 505 (6th Cir. 2013) (“[A] treating physician’s opinion is only entitled to

such . . . deference when it is a medical opinion. If the treating physician instead submits an

opinion on an issue reserved to the Commissioner—such as whether the claimant is disabled,

unable to work, the claimant’s RFC, or the application of vocational factors—his decision need

only explain the consideration given to the treating source’s opinion. The opinion, however, is not

entitled to any particular weight.”) (internal citations and quotation marks omitted). Lastly, the

ALJ again found that this opinion was inconsistent with Plaintiff’s reported daily activities.



                                                 17
        Ultimately, a violation of the treating physician rule may be harmless where “the ALJ’s

analysis meet[s] the goal of the rule even if not meeting its letter.” Nelson v. Comm’r of Soc. Sec.,

195 F. App’x 462, 470–72 (6th Cir. 2006). Here, like in Nelson, the reasoning provided by the

ALJ demonstrates that Dr. Tran’s opinions were found to be inconsistent with other substantial

evidence, i.e., the ALJ’s significant discussion of the medical record and additional opinions to

find that Plaintiff’s rheumatoid arthritis significantly worsened in the spring of 2014. The ALJ

noted that during an April 17, 2014 visit with Dr. Tran, Plaintiff required increasing doses of

prednisone and additional medication to treat her symptoms, and received a referral to an ENT on

April 7, 2014 for treatment of chronic dizziness and ear pain. [Tr. 790]. When assigning great

weight to Dr. Tran’s April 9, 2014 letter, the ALJ reviewed the worsening of Plaintiff’s rheumatoid

arthritis and symptoms reflected in Dr. Tran’s treatment notes, as well as increased medication.

[Id.]. In contrast, the ALJ previously described Plaintiff’s treatment with Dr. Tran from August

2012 through December 2013 as “the record shows [Plaintiff] sought treatment for her rheumatoid

arthritis with intermittent flares.” [Tr. 785].

        The ALJ also compared opinions from Plaintiff’s treating physician, Dr. Susan Dowdy, on

January 2, 2014 and July 28, 2014. [Tr. 789]. In particular, the ALJ noted “several factors” that

suggested Plaintiff’s condition had worsened, including that she had begun picking at herself as of

May 22, 2014, Plaintiff had increased her Lyrica intake due to worsening symptoms of her

peripheral neuropathy, and Plaintiff stated on May 22, 2014 that her arthritis had become so severe

that she began using a walker for ambulation. [Tr. 789–90]. Lastly, in the disability decision, the

ALJ acknowledged Dr. Tran’s treatment relationship with Plaintiff, as well as her specialty as a

rheumatologist. [Tr. 790].



                                                  18
       Accordingly, the Court finds that although the ALJ failed to first assess Dr. Tran’s June

13, 2013 opinions for controlling weight, the ALJ proceeded to provide “good reasons” for the

weight assigned to the opinions, and the discussion of the opinions demonstrates to the Court the

reasons why Dr. Tran’s opinions were assigned little weight. See, e.g., Klusmeier v. Berryhill, No.

3:16-CV-039, 2017 WL 1066641, at *10 (E.D. Tenn. Mar. 21, 2017). “Even when considering

claims alleging violation of the treating-source rule, we continue to believe that [w]hen remand

would be an idle and useless formality, courts are not required to convert judicial review of agency

action into a ping-pong game.” Hall v. Comm’r of Soc. Sec., 148 F. App’x 456, 463 (6th Cir.

2005) (internal quotations omitted). Therefore, the goal of the treating physician rule was met,

and the ALJ’s error with respect to her controlling weight analysis was harmless.

       B.      Remand Order

       Plaintiff contends that the “ALJ failed to adequately reconsider Dr. Tran’s opinion as

directed by the [Court].” [Doc. 23 at 4]. Plaintiff reviews her treatment with Dr. Tran, as well as

repeats her claims that the ALJ improperly assigned little weight to Dr. Tran’s June 13, 2013

opinions. The Commissioner asserts that “[t]he ALJ’s analysis corrects the errors identified by

this Court in its remand order.” [Doc. 25 at 10].

       In adopting Magistrate Judge Guyton’s report and recommendation, the Court previously

remanded Plaintiff’s case “to the ALJ for further consideration of Dr. Tran’s opinion and for a new

evaluation of plaintiff’s residual functional capacity.” Valle v. Colvin, No. 3:15-CV-388-PLR-

HBG, 2016 WL 4536877, at *1 (E.D. Tenn. Aug. 30, 2016). However, in Magistrate Judge

Guyton’s report and recommendation, the Court noted that the previous ALJ failed to assign a

specific weight to Dr. Tran’s Medical Questionnaire and Medical Source Statement, as well as

“the ALJ ‘somewhat’ modified the opinion because Dr. Tran had based part of his opinion upon
                                                19
the Plaintiff’s reported activity level, and the ALJ found the Plaintiff was not ‘entirely credible.’”

Valle v. Colvin, No. 3:15-CV-388-PLR-HBG, 2016 WL 4534875, at *4 (E.D. Tenn. July 27,

2016), report and recommendation adopted by, 2016 WL 4536877 (E.D. Tenn. Aug. 30, 2016).

The Court found that the ALJ improperly failed to explain the specific weight granted to the

opinions, what portion of the opinions were modified, or explain why these portions of the opinions

were modified. Id. at *4–5. Therefore, the Court recommended “that the case be remanded to the

ALJ for clarification of the weight accorded to the opinion of Dr. Tran and the reasons for

according such weight pursuant to 20 C.F.R. § 404.1527(c)(2).” Id. at *5. The Appeals Council

subsequently remanded Plaintiff’s case “for further proceedings consistent with the order of the

[C]ourt.” [Tr. 911].

       There     is    “disagreement     amongst      federal    courts    as    to    whether     an

ALJ’s failure to follow the Appeals Council instructions may serve as an independent ground for

reversal.” Kearney v. Colvin, 14 F. Supp. 3d 943, 950 (S.D. Ohio 2014) (collecting cases); see

also Kaddo v. Comm’r of Soc. Sec., 238 F. Supp. 3d 939, 943 (E.D. Mich., 2017) (noting “[t]here

is no consensus among federal courts regarding whether an ALJ’s failure to follow Appeals

Council directives in a remand order may serve as independent grounds for reversal, in the absence

of some other error”). The Sixth Circuit does not appear to have had the opportunity to address

this question, and District Courts within the Sixth Circuit have disagreed on the issue. Id.; see

Shope v. Comm’r of Soc. Sec., 2015 WL 3823165 at * 8 (S.D. Ohio June 19, 2015) (“The

overwhelming majority of courts in this circuit, however, have determined that federal courts lack

jurisdiction to consider whether an administrative law judge complied with the Appeals Council’s

instructions on remand.”), report and recommendation adopted by, 2015 WL 6155919 (S.D. Ohio

Oct. 20, 2015). However, this District has previously held that an ALJ’s failure to follow the
                                                 20
dictates of the Appeals Council’s instructions constitutes an error requiring remand. See Salvati

v. Astrue, No. 3:08-cv-494, 2010 WL 546490, at *4–5 (E.D. Tenn. Feb. 10, 2010).

        In the present case, however, Plaintiff has not established that ALJ Richardson failed to

follow the Appeals Council’s instructions in accordance with this Court’s remand order. The ALJ

assigned a specific weight to Dr. Tran’s opinions, and detailed what portions of the opinions were

not adopted. Plaintiff repeats her arguments regarding the ALJ’s treatment of the Medical Source

Statement and Questionnaire, but the Court has found that any error with respect to the ALJ’s

controlling weight analysis was harmless error. By specifically detailing the weight afforded to

Dr. Tran’s opinions, as well as providing good reasons for the weight assigned to these opinions,

the ALJ “met the directives” of the Appeals Council’s order. Kearney, 14 F. Supp. 3d at 950.

Therefore, the ALJ followed the instructions of the Appeals Council and this Court, and Plaintiff’s

argument raises no basis for remand in this case.

V.      CONCLUSION

        Based on the foregoing, Plaintiff’s Motion for Summary Judgment [Doc. 22] will be

DENIED, and the Commissioner’s Motion for Summary Judgment [Doc. 24] will be GRANTED.

The decision of the Commissioner will be AFFIRMED. The Clerk of Court will be DIRECTED

to close this case.

        ORDER ACCORDINGLY.



                                             Debra C. Poplin
                                             United States Magistrate Judge




                                                21
